Citation Nr: 0919152	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  02-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether disability due to injury sustained in a November 15, 
1998, motor vehicle accident was the result of the Veteran's 
own willful misconduct.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran entered active duty in October 1996.  He was 
involved in a motor vehicle accident in November 1998 and was 
ultimately discharged from service in April 2000 by reason of 
disability due to the injuries he had sustained.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

In June 2006, the Board determined that the injuries that the 
Veteran sustained in the November 15, 1998, motor vehicle 
accident were the result of his own willful misconduct and 
were not incurred in the line of duty.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
July 2008 Memorandum Decision, the Court vacated the Board's 
June 2006 decision and remanded the matter for further 
adjudication.  

For the reasons set forth below, this appeal is, once again, 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

The RO furnished VCAA notification letters to the Veteran in 
May 2003 and January 2004.  Significantly, neither of these 
documents informed him of the information (including medical 
or lay evidence) that is necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004) (proper VCAA notice must, in pertinent part, inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim); Shinseki 
v. Sanders, No. 07-1209 (S. Ct. Apr. 21, 2009) (erring in 
complying with this type of notice requirement has the 
"natural effect" of harming a claimant).  

A remand of the issue on appeal is, therefore, necessary to 
accord the RO, through the AMC an opportunity to correct this 
deficiency.  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran a VCAA 
notification letter pertaining to the 
issue of whether disability due to injury 
sustained in a November 15, 1998 motor 
vehicle accident was the result of the 
Veteran's own willful misconduct.  

2.  Thereafter, re-adjudicate the issue on 
appeal.  If the decision remains in any 
way adverse to the Veteran, he and his 
attorney should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

